As the petitioner has shown himself entitled to such admission, I concur in the order admitting him to practice law in this state. But I withhold my approval of any language in the majority opinion that may seem to imply that the "membership and official representatives of The State Bar" should not continue to be diligent and thorough in determining the character and qualifications of applicants for admission from other jurisdictions. Those members of the profession who have pursued an "honorable and successful career" elsewhere are, of course, welcome; but experience and the records of our courts show that not all who apply for admission here are worthy.
Shenk, J., concurred. *Page 520